           Case 7:19-cv-00217-DC Document 56 Filed 02/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION


RICHARD LOGAN, Individually and on               §
Behalf of All Others Similarly Situated, et al., §
       Plaintiffs,                               §
                                                 §         Case No. MO:7:19-CV-00217-DC
v.                                               §
                                                 §           JURY TRIAL DEMANDED
PROPETRO HOLDING CORP., et al,                   §
       Defendants.                               §


                             NOTICE OF APPEARANCE AND
                            DESIGNATION OF LEAD COUNSEL

       Notice is hereby given that Jeffrey J. Ansley of Bell Nunnally & Martin LLP enters his

appearance in this matter as lead counsel for Ian Denholm in this case. Counsel hereby requests

notice and copies of all communications and other documents filed in this matter at the following

address:

               Jeffrey J. Ansley (Lead Counsel)
               State Bar No. 00790235
               jansley@bellnunnally.com
               Bell | Nunnally LLP
               2323 Ross Avenue, Suite 1900
               Dallas, Texas 75201
               (214) 740-1408 – Telephone
               (214) 740-1499 – Facsimile




NOTICE OF APPEARANCE AND
DESIGNATION OF LEAD COUNSEL                                                               Page 1
             Case 7:19-cv-00217-DC Document 56 Filed 02/21/20 Page 2 of 2



                                             Respectfully submitted,

                                             BELL | NUNNALLY LLP


                                              /s/ Jeff Ansley
                                              Jeffrey J. Ansley (Lead)
                                              State Bar No. 00790235
                                              jansley@bellnunnally.com
                                              Craig Warner (notice)
                                              State Bar No. 24084158
                                              cwarner@bellnunnally.com
                                              Parker Burns (notice)
                                              State Bar No. 24091843
                                              pburns@bellnunnally.com

                                              2323 Ross Avenue, Suite 1900
                                              Dallas, Texas 75201
                                              (214) 740-1400 – Telephone
                                              (214) 740-1499 – Facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              IAN DENHOLM




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served electronically to
all counsel of record on the 21st day of February, 2020, via the Court’s CM/ECF system.

                                                  /s/ Jeff Ansley
                                                  Jeffrey J. Ansley


4961555_1.docx




NOTICE OF APPEARANCE AND
DESIGNATION OF LEAD COUNSEL                                                                 Page 2
